Citation Nr: 1341851	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  08-26 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include porphyria cutanea tarda (PCT) as secondary to herbicide exposure in service.

2.  Entitlement to an evaluation in excess of 60 percent for coronary artery disease.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1971 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in April 2011; a transcript of that hearing is associated with the claims file.

This issue was initially before the Board in October 2011, when the Board reopened service connection for PCT on the basis that new and material evidence had been received since the final May 2005 rating decision.  At that time, the Board remanded the claim for additional development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.

The issues of entitlement to an increased evaluation for coronary artery disease and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with PCT, Bowen's disease, and Extramammery Paget's disease; the Veteran is not currently shown to have Pityriasis Rosea.

2.  The Veteran is shown to have had Pityriasis Rosea in 1971 prior to his time in the Republic of Vietnam, although it appears to have resolved during his period of service; the Veteran had no noted skin problems on separation from service.

3.  VA has conceded that the Veteran is presumed to have been exposed to herbicides during his period of service based on his service in the Republic of Vietnam.

4.  By resolving doubt in favor of the Veteran, the evidence of record demonstrates that his PCT is related to his military service.

5.  The competent evidence of record demonstrates that the Veteran's Bowen's disease and Extramammery Paget's disease are not related to his military service, to include the noted Pityriasis Rosea and herbicide exposure therein.


CONCLUSION OF LAW

The criteria establishing service connection for PCT have been met.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

In light of the favorable decision, discussed below, with regards to the claim of service connection for PCT, no further discussion of VCAA notice is required at this time.  This decision represents a full award of benefits sought on appeal.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

The Board initially notes that PCT is on the list of conditions associated with herbicide exposure.  See 38 C.F.R. § 3.309(e) (2013).  However, 38 C.F.R. § 3.307(a)(6)(ii) notes that forms of chloracne and PCT are only considered presumptive diseases if such occur within 1 year of "last date on which the Veteran was exposed to an herbicide agent during active" service.

A review of the claims file demonstrates that the Veteran's current skin diagnoses include: PCT currently dormant, which was diagnosed beginning in 1980; and, squamous cell carcinoma of the penis (Bowen's disease) escutcheon, scrotum and left groin vs. Extramammery Paget's disease, which is currently uncontrolled.

As PCT was not diagnosed within 1 year of the Veteran's discharge from service, the Board finds that service connection on a presumptive basis must be denied at this time.  See 38 C.F.R. § 3.307(a)(6)(ii).  However, the Board will now consider other service connection theories of entitlement.  See Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Board additionally notes that previous VA decisions have conceded exposure to herbicides during the Veteran's service in the Republic of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii) (2013).  Also, the Board notes that the Veteran had bout with Pityriasis Rosea in 1971 during military service, which occurred prior to his service in the Republic of Vietnam.  By discharge from service, the Veteran's skin did not demonstrate any problems on his separation examination.

Thus, the Board notes that this case turns on whether there is a nexus to military service with regards to the Veteran's currently-diagnosed skin disorders.  By resolving the doubt in the Veteran's favor, the Board finds that the evidence of record demonstrates such a link with respect to his PCT.  The reasoning is as follows.

In the October 2011 remand, the Board asked for an opinion to obtained.  The Veteran underwent a December 2011 dermatology examination with Dr. A.P.B., who after examination diagnosed him with dormant PCT, Bowen's disease, and Extramammery Paget's disease; no medical opinion was obtained from Dr. A.P.B. at that time.  

Instead, VA obtained an independent medical opinion from Dr. J.W.M., based on claims file review.  Dr. J.W.M. gave a lengthy review of Dr. A.P.B.'s findings, as well as other findings in the claims file in his September 2012 medical opinion.  He did specifically note the Veteran's skin condition in 1971 during military service, as well as the Veteran's exposure to herbicides.  He also noted that the Veteran's PCT was not diagnosed until 1980, nearly 10 years after his discharge from service and his last exposure to herbicides while in service.  Based on review of the claims file, Dr. J.W.M. opined that the Veteran's PCT, Bowen's disease and Extramammery Paget's disease were less likely than not incurred in or caused by service.  He specifically stated:

The skin condition which was present during active duty, Pityriasis Rosea, was identified and treated prior to the Veteran's service in Vietnam.  Pityriasis Rosea has a very characteristic appearance and resolves without treatment.  The Veteran's [PCT] would be presumptively caused by military service in this Vietnam Era Veteran had it been manifest to a degree of 10 percent or more within a year after the last date the Veteran was exposed to a herbicide agent.  The Veteran's PCT did not manifest until approaching 10 years after his tour in Vietnam ended.  The Veteran's [Bowen's disease and Extramammery Paget's disease] did not manifest until 2007.  Bowen's disease, while not specifically listed on the presumptive conditions list for Vietnam Veteran's exposed to Agent Orange, has chemical exposure to herbicides as a risk factor.  In absence of the delay between exposure to Agent Orange for this Veteran and the diagnosis of his skin conditions, I would support service connection for both conditions.  

Dr. A.P.B. was asked for an opinion, which he provided in October 2012.  That opinion reads, in pertinent part:

. . . I reviewed [the Veteran's claims file, and had] extensively reviewed these records before [the previous examination in December 2011]. . . . [Dr. A.P.B. summarized his findings, which included Pityriasis Rosea being treated in service but resolving therein, service in Vietnam with conceded herbicide exposure, diagnosis of PCT in 1980, and diagnoses of Bowen's disease and Paget's disease in 2007.  He also noted the presumptive connection of PCT to herbicide exposure as conceded by VA.]  Treatment instituted during his care at the VA led to resolution of [PCT].  There were no findings of PCT at the time of last examination in June 2012 and therefore no current disability exists.  Given that PCT is considered a presumptive disease by VA post-exposure to Agent Orange: It is more likely as noted that his PCT (now in remission) was caused by or [due] to his active duty service.  Bowen's disease began in 2007 and reappears in the groin area.  No rational connection to his service exists as no medical disorder of the area involved: groin, escutcheon and genitalia were seen on the record.  The occurrence of this problem 35+ years following military service does not speak for a connection with his prior military service. . . . The Veteran's Bowen's disease is not related to or caused by his active duty service.  Pityriasis Rosea (PR) is a self-limited disorder which is attributed to a viral infection and has not recurred since the episode he had all these years ago while in the service.  PR is not related to PCT or Bowen's disease. . . There is no nexus or associated with the Veteran's previous diagnosis of PR and his current dermatological status.  

Following this condition, Dr. J.W.M. submitted an addendum to his independent medical opinion in November 2012, which reads in pertinent part:

[After citing Dr. A.P.B.'s opinion in its entirety,] I concur with Dr. [A.P.B.'s] opinions with the exception, as stated in my previous opinion of [September 2012], that the delay in the Veteran manifesting his PCT prevented my support for presumptive service connection for the Veteran's PCT.  Therefore, to reiterate: It is my medical opinion that the Veteran's claimed [PCT, Bowen's disease, and Pityriasis Rosea are] less likely than not incurred in or caused by [service]. . . [Dr. A.P.B] is a well-qualified specialist who has provided clear opinions.  As [Dr. A.P.B.] documented in his note, the Veteran manifested PCT in 1980, 9 years after his "most recent departure from the Republic of Vietnam during such service."  Solely on the basis of not manifesting PCT within one year of his "most recent departure from the Republic of Vietnam during such service," do I not support the Veteran being service-connected for his PCT.  As rationalized by [Dr. A.P.B.], Bowen's disease did not manifest in the Veteran until 2007, 35+ years after the Veteran was on active service.  Bowen's disease is not on the list of disabilities associated with Agent Orange exposure.  [Also,] Pityriasis Rosea is a self-limited disorder with no subsequent recurrence.  (Emphasis added).

Based on the foregoing, the Board finds that service connection for PCT is warranted, but the evidence does not warrant service connection for Bowen's disease or Extramammery Paget's disease.  

With regards to PCT, Dr. J.W.M.'s reasoning for not opining in favor of service connection is because the Veteran's PCT was diagnosed outside of the window for presumptive service connection.  His reasoning, apparently, does not contemplate that PCT outside of such a window could be related to his herbicide exposure in service.  Although, it does appear that he concedes that except for the 9 year delay in onset, he would have opined in favor of service connection.  He makes clear in his opinion that except for the presumptive regulation limiting onset to one year within the last exposure he would support service connection for the Veteran.  The Board notes that the entire reasoning for Dr. J.W.M.'s opinion is essentially "well, if he would have gotten it in the presumptive time period, it would be service connected."  The Board finds this rationale to be less than adequate, and makes having a presumptive regulation irrelevant.  

Instead, Dr. A.P.B. clearly reasons that the Veteran's PCT is shown to have an herbicide exposure risk factor and that due to that fact and the conceded presumptive association, the Veteran's PCT is more likely than not related to his service herbicide exposure.  By resolving doubt in favor of the Veteran, the Board finds that service connection for PCT is warranted based on the weighing of the probative value of the medical evidence in this case.

The two examiners, however, are clearly united in their opinions that the Veteran's other skin disorders are not related to his military service, to include herbicide exposure or his Pityriasis Rosea therein.  The record is void of any other competent medical evidence opposing such associations; mere assertions made by the Veteran, his representative, or other laypeople in the record are not competent in this case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

Finally, service connection for Pityriasis Rosea is denied at this time as the Veteran does not have a current diagnosis of that condition; while he had it in service, there has been no recurrence since service and the evidence demonstrates that such resolved therein.  See Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability). 

Accordingly, the Board finds that service connection for PCT is warranted, but service connection for Bowen's disease and Extramammery Paget's disease are not warranted on the evidence of record in this case.  See 38 C.F.R. § 3.102, 3.303.  In so reaching those conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for PCT is granted.


REMAND

In an April 2012 rating decision, claims for increased evaluation in excess of 60 percent for coronary artery disease and entitlement to TDIU were denied.  In a May 2012 correspondence, the Veteran indicated that he was filing a notice of disagreement with that decision.  He additionally asked for a hearing before a Decision Review Officer (DRO) with regards to those issues as well.  No statement of the case has been issued at this time and it does not appear that the Veteran has been scheduled for a DRO hearing with regards to those issues at this time.  

Thus, the Board finds that the Veteran has initiated the appellate process with respect to an increased evaluation claim for coronary artery disease and entitlement to TDIU.  See 38 C.F.R. § 20.200 (2013).  Accordingly, VA has a duty to issue a statement of the case on those issues so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, a remand is necessary as to those issues.

The Veteran should additionally be offered a DRO hearing prior to the issuance of a statement of the case, as he has requested.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing before a Decision Review Officer with respect to his increased evaluation for coronary artery disease and TDIU claims.

2.  The RO should readjudicate the issues of an increased evaluation claim for coronary artery disease and entitlement to TDIU.  If the claims remain denied, the RO is directed to promulgate a statement of the case on those issues and to provide the appellant with the appropriate notice of appellate rights.  If the claims are not resolved to the appellant's satisfaction, he should be provided with a statement of the case and an appropriate opportunity to respond thereto.  These issues should be returned to the Board only if a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


